Citation Nr: 1730177	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Services


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen a previously denied claim of service connection for a psychiatric disorder.

In June 2010, the Board recharacterized the issue to reflect receipt of previously unconsidered service department records relevant to the claim; by regulation, a reconsideration of the prior claim was required on the merits.  38 C.F.R. § 3.156(c).  The Board then remanded the claim for additional development.  

In October 2013 the Board again remanded the issue for additional evidentiary development in order to obtain additional medical records and a new VA examination.


FINDING OF FACT

The evidence demonstrates that the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted his period of active duty service, and was clearly and unmistakably not aggravated by such service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that there has been substantial compliance with the October 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Available records were obtained and a VA examination was provided in May 2017.  

II.  Service Connection

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  After a thorough review of the evidence of record, the Board finds that service connection is not warranted.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the veteran was of sound condition at enlistment.  38 C.F.R. § 3.304 (b)(1).  However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the preexisting disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the Veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  

On the other hand, if the presumption of soundness attaches and VA fails to show by clear and unmistakable evidence that the preexisting condition was not aggravated by active service, then the presumption has not been rebutted.  Id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096).  

The clear and unmistakable evidence standard is a much more formidable evidentiary burden to meet than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In his initial application in May 1977, the Veteran stated that he was convicted of taking property from a public place, and that he received probation for the offense.  The Veteran's July 1977 enlistment examination did not note any psychiatric disorders, and, as such, the Veteran is presumed sound upon entry.  The burden is on VA to rebut the presumption of soundness.  

In April 1978, the Veteran received a non-judicial punishment for an unauthorized absence.  In the resulting investigation, a psychiatric evaluation was conducted.  In the May 1978 evaluation, the examiner noted that the Veteran used alcohol and a number of drugs while onboard the ship and ashore.  During the interview, the Veteran admitted that he drank on a nightly basis, usually 12-20 beers, and became intoxicated frequently.  The Veteran informed the examiner that he drank heavily prior to service, and has had resulting trouble with authorities in Tennessee due to his drinking habits.  He felt that he had a drinking problem, and stated that he entered the Navy to escape the problems associated with his alcohol consumption.  

The examiner noted that the Veteran's drug abuse seemed to be a maneuver to manipulate the Navy rehabilitation program and to avoid coming to terms with his resumed alcohol consumption.  It was recommended that the Veteran be evaluated by the Neuropsychiatric Clinic for suitability for further Naval service.  The examiner stated that the Veteran did not seem to be amenable to further rehabilitation at the time.  The examiner diagnosed the Veteran with immature personality disorder that manifested by a hedonistic lifestyle and substance abuse.  The examiner found that "since he only came into the military to avoid being on probation, the result of over-indulgence in alcohol, it would seem that his lifestyle has continued and is not a product of the stress of being in the Navy."  The examiner recommended appropriate leadership and counseling.  Another unauthorized absence occurred at the end of the month, resulting in another non-judicial punishment.  In July 1978, the Veteran was administratively discharged under honorable conditions.

In an October 1978 clinical record, a physician noted that the Veteran reported drinking since the age of 16, and he abused more than one drug consistently over the last year and a half to two years.

The Veteran's available medical records demonstrate a frequent pattern of seeking treatment for intoxication and alcohol dependence from discharge through May 2017.  By way of example, in April 1979, a clinical record noted that this was the Veteran's fourth admission to the ward for alcohol detoxification and treatment.  The Veteran's alcohol dependence has been extensively noted in the record, the Veteran has been relatively consistent with estimations of onset at the age of 16.
	
In a May 2017 VA examination, the examiner diagnosed the Veteran with alcohol use disorder.  The examiner stated that he considered diagnoses of psychosis, depression, and bipolar disorder.  However, symptoms of these disorders as reflected in his history consistently involved situations involving alcohol.  The examiner concluded that alcohol most likely induced all of these presentations and hence the nidus of his psychiatric manifestations was actually his alcohol use disorder.  The examiner further found that the Veteran's abusive use of alcohol predated his service: "In fact, his abuse of alcohol led to legal charges and probation time that he sought to shorten so he could resume drinking by joining the [Navy], which lasted less than a year.  His alcoholism followed him into the service rather than appearing de novo during his ten months in service.  He has failed treatment repeatedly, although he has used the VA for over 30 hospitalizations, including lengthy stays at the [domiciliary care program] for alcohol rehab[ilitation] without success.  The examiner finds from these facts that the Veteran's alcohol use disorder is not caused by or a result of his service."  

In the examination, the Veteran related that an absence without authorization for 48 hours while in service involved heavy use of alcohol, which resulted in a Captain's mast.  He received a general discharge because he purportedly informed the Captain that he would rather leave the service than remain.  Subsequent to his discharge, the Veteran continued altercations with authorities, including seven driving-under-the-influence (DUI) convictions, a failure to appear conviction, and a habitual motor offender conviction.  The Veteran also admitted that he had a warrant for aggravated assault from a fight in a homeless encampment.  In a plea deal, the charge was dropped, but he pled guilty to other charges, and, between 2003-2006, served two years and nine months with a one year parole after release.  

In this examination, the Veteran also described his first conviction prior to service in detail.  The Veteran had been arrested for stealing lanterns from campsites during a graduation celebration.  The Veteran had consumed approximately one gallon of beer plus approximately two 5 milligram diazepam tabs, which left him, in his words, "FUBAR."  He received probation, but admitted to disliking living under probation, as he risked prison time if he made a mistake.  As the examiner described, "to get out from underneath these charges, he reported that he had a 'brainstorm' of joining the service, the Navy in particular.  When he made this decision, the judge dropped his probation and the Veteran could then relax his concerns over having periodic probation visits and [drug] tests."

In reviewing the Veteran's extensive discharge summaries from 1995-2005, the examiner noted that the Veteran was dishonest with providers and used admissions to VA when he needed a place to stay after becoming temporarily homeless.  His instances of homelessness occurred after various events including domestic violence, which caused him to separate from his wife, and the loss of a bed from other acts violating the rules of various programs, such as the Sallie and the Manna House.  These programs included a VA facility in Knoxville, where he was refused readmission after his last stay due to an incident that required law enforcement intervention.  In his first of two discharge summaries regarding back disability complaints, for which he gained housing in a domiciliary program, the attending doctor reported that he had normal testing, and had been up and walking around without any evidence of pain.  In the second admission for his back, he was also found not to be a surgical case, and he left that domicile program to get married.  The examiner additionally discussed his 1997 admission, which detailed his history of: four marriages, claims of disability and unemployment, approximately 20 public drunkenness/intoxication charges, four DUI charges, domestic violence, ongoing probation until February 1999, in-service Captain's mast, and 50 physical altercations.

The examiner concluded that there was no evidence to support the notion that his preexisting alcohol use disorder was aggravated by service.  The examiner supported this conclusion by citing the Veteran's willingness to fabricate illnesses of, not only his back, but also episodes of depression with occasional false reports of suicidal ideation, which quickly resolved whenever he needed a place to stay.  These fabrications led to over 30 admissions, from which he often quickly exited when he arranged an alternative to hospitalization.  Verbs and adjectives like "manipulative" and "malingering" were used by his attendings to describe his behavior.  Just as the Veteran used his admission into the service as a means to ending his probation early, the examiner concluded that the Veteran was of the same mind in his exploitation of VA resources without remorse.  The Veteran's drinking problem has progressed; however, the examiner found that it was quite clear that it was a natural progression of alcoholism that predated his time in the service.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Because no psychiatric abnormality was noted at the Veteran's July 1977 enlistment examination, the Veteran benefits from a presumption of soundness.  38 C.F.R. § 3.304(b).  Nevertheless, the Board finds clear and unmistakable evidence sufficient to rebut the presumption of soundness.  The Veteran's in-service records document his own admissions regarding his reasons for entering service, as well as the conviction caused by his alcohol abuse.  At that time, the examiner found that "since he only came into the military to avoid being on probation, the result of over-indulgence in alcohol, it would seem that his lifestyle has continued and is not a product of the stress of being in the Navy."  Additionally, the Veteran's medical records indicate that he has stated his alcoholism started around the age of 16, which was prior to service.  Finally, upon reviewing the evidence of record, the May 2017 VA examiner found emphatically that his alcohol use disorder preexisted service.  The vast majority of the evidence of record supports this conclusion, and there is little to support the notion that the Veteran's alcohol use disorder was caused by service.  In fact, he admitted that he joined the Navy in order to avoid the consequences of his alcohol abuse in his civilian life.  For these reasons, the Board finds that the Veteran's psychiatric disability clearly and unmistakably existed prior to his enlistment.  

The Board similarly finds that the Veteran's alcohol use disorder was clearly and unmistakably not aggravated by service.  Prior to his discharge from the Navy, the VA examiner stated that his behaviors in service, including alcohol and substance abuse and unauthorized absences, were merely an extension of the lifestyle he was living before joining the Navy.  At the time, the examiner relied on the Veteran's willingness to join the military to escape the consequences of his alcohol-fueled actions in his civilian life.  The evidence of record shows that the pattern was merely an extension of that same mentality and behavior.  This notion is built upon by the May 2017 VA examiner, who used decades of false hospitalizations and notations made by treating physicians to explain the Veteran's destructive behavior as a progression of his poorly treated alcohol use disorder.  In fact, the VA examiner found no evidence of record to support the notion that active duty service aggravated the Veteran's alcohol use disorder.  Comparing his conduct before, during, and after service, the examiner found the Veteran's actions to only be a natural progression of the disease.  The examiner's opinion is highly probative, supporting a finding that any increase in disability in service was due to the natural progress of the preexisting condition.  The examiner's opinion shows that the Veteran's pre-existing disability was clearly and unmistakably not aggravated by service.  

Limited evidence of record supports the Veteran's assertion that active duty service caused and/or aggravated his alcohol use disorder.  The Veteran may assert this contention, however, there is no concrete medical opinion providing a sufficient nexus between service and his alcohol use disorder.  The Veteran's most consistent statements over the years have identified the onset of his alcoholism around 16 years old.  Furthermore, the Veteran has consistently stated that he joined the military to avoid the legal consequences of his alcohol abuse.  Evidence is similarly limited to refute the VA examiner's position that this behaviors since service represent a natural progression of his alcohol use disorder.  Finally, there is substantial clinical evidence that demonstrates the Veteran is malingering in order to gain financial benefit.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  Thus, the probative value of his lay assertions is low.

The Board finds that VA has met its burden to show by clear and unmistakable evidence both that the Veteran's disability existed prior to service and that it was not aggravated in service.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


